Tbe Foreman: Your Honor, tbe jury are not unanimous in tbeir desires to sign tbis verdict, and they bave come into court to ask wbetber it is obligatory on tbeir part to sign it.
HamiltoN, Judge,
delivered tbe following opinion:
It is not only obligatory on tbe jury to return tbe verdict directed by tbe court, but it is more than that. It would be a contempt of court if they did not. Of course you understand I state that simply as an abstract point of law in answer to your question.
Tbe point is tbis: In tbe evolution of courts, tbe law bas become distinct as to tbe duties of the court and tbe duties of tbe jury. I trust you all appreciate that I will never take anything that does not belong to tbe court, but to tbe extent of what does so belong I bave to go. And it is tbe same way with yourselves. *14You would not want to infringe upon tbe duties of tbe court, any more than tbe court would upon tbe duties of tbe jury. So, when tbe court instructs you to do so and so, there is nothing left for you but to do it, and very unpleasant results would be likely to follow in case you did not. No one wishes or contemplates any such result. “When a peremptory instruction is given, tbe jury may be compelled over their protest to return a verdict in accordance therewith. And tbe refusal of a juror to obey tbe court’s instruction subjects him and those who encourage him to punishment for contempt. Tbe court may, in case of tbe jury’s refusal, direct tbe entry of a verdict .without their assent, and its action, although technically irregular, will not be cause for reversal where no injury has resulted to defendant. A verdict of eleven jurors, if given by direction of the court, will be accepted.” 38 Cyc. 1589.
If the court commits an error of any kind in a case, it is subject to review on appeal.. It is not an arbitrary act of one judge. So that between judge and jury there is no question about the respective duties.